Title: Thomas Jefferson to Philip I. Barziza, 1 January 1817
From: Jefferson, Thomas
To: Barziza, Philip I.


          
            Dear Sir
            Monticello Jan. 1. 17.
          
          Your favor of Dec. 14. is but just recieved, informing me of your petition to the legislature. I have outlived all my antient acquaintances in that body; but I have two or three young friends there to whom I write by this mail, and ask their attention to your case. these are mr Thweatt of Chesterfield & Baker of Cumberland in the house of Delegates, and mr Cabell of the Senate from this district, who I am sure will endeavor to have right done you.
          I shall be very happy indeed to hear of the arrival of the books with respect to which I troubled you. if forwarded on their arrival to mr Gibson at Richmond they will come safely to me, and on recieving a note of the costs and charges from you, I will immediately remit it to you. I salute you with great respect & esteem.
          
            Th: Jefferson
          
         